Citation Nr: 0819898	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
multiple sclerosis.  She asserts that the disorder was 
compensably disabling within seven years of her separation 
from active duty.  

In this respect, the record reflects that the veteran was 
seen by Dr. Francis Mainzer for a neurological evaluation in 
the 1970's.  See June 1976 letter from F.S. Simora, M.D.  In 
a May 2005 statement, the veteran's representative stated 
that attempts were being made to obtain Dr. Mainzer's 
treatment records, however, those records have not been 
received or associated with the claims file, and there is no 
evidence that VA has assisted the appellant to secure them.  
Hence, further development is in order.  38 U.S.C.A. § 5103 
(West 2002).

The record also reflects that the veteran has prior medical 
records not included in the claims file, covering multiple 
hospitalizations and treatment by various doctors for 
possible multiple sclerosis symptoms.  See June 1976 letter 
from F.S. Simora, M.D.  A direct request should be made to 
the veteran for clarification as to the names and locations 
of the hospitals and when these hospitalizations and 
treatments occurred.  An attempt to obtain those records 
should then be made.

VA has a duty to assist the claimant by "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C.A. § 5103A(d) (West 2002).  The veteran 
has a current diagnosis of multiple sclerosis, and she argues 
that she exhibited possible symptoms of multiple sclerosis 
within the seven-year presumptive period.  Medical opinions 
have been submitted in support of this contention.  She is 
therefore entitled to a medical opinion to determine if her 
symptoms were the onset of multiple sclerosis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
pertinent records from Dr. Francis Mainzer 
pertaining to his treatment of the 
veteran, especially those dating from the 
1970's when she was purportedly treated 
for balance problems.  All attempts to 
secure these records must be documented in 
the claims file.  If they cannot be 
secured, the veteran and her 
representative must be informed an offered 
an opportunity to secure these records 
themselves.

2.  The RO should request more information 
from the veteran regarding her 
hospitalizations prior to June 1977 and 
her treatment by Doctors Jim Beeby and 
R.L. Lasher.  Specifically, the RO should 
attempt to obtain information about 
hospital names, locations, and approximate 
dates of treatment.  The veteran should 
clarify whether the treatment provided by 
Doctors Beeby and Lasher was during the 
time of hospitalization or on separate 
occasions, and provide information 
regarding their locations and approximate 
dates of treatment.  After this 
information is received by the RO, the RO 
should attempt to obtain the medical 
records from the hospital(s) and doctors 
regarding those treatments prior to June 
1976.  If they cannot be secured, the 
veteran and her representative must be 
informed an offered an opportunity to 
secure these records themselves.

3.  Thereafter, the RO should have a VA 
neurologist examine the entire claims 
file, including any newly obtained records 
to determine if the veteran's symptoms 
during the seven years following her June 
1970 separation from active duty 
represented the onset of her currently 
diagnosed multiple sclerosis.  The 
veteran's claims folder must be provided 
to the examiner for review.  The 
neurologist is asked to provide a medical 
opinion addressing whether it is at least 
as likely as not (i.e., there is at least 
a 50/50 chance) that multiple sclerosis 
had its onset in service or within the 
seven-year presumptive period following 
her discharge from service in June 1970.  
If so, he or she is to list those symptoms 
that were indicative of multiple 
sclerosis.  In responding to these 
questions, the neurologist is to provide a 
rationale for his or her opinion, 
including addressing evidence in the 
claims file and the use of sound medical 
principles.  This specifically includes 
commenting on the favorable opinions 
offered by Doctors Charles Liken, Jeffrey 
Esper, and Amy Gordon.  Further, the 
examiner should comment on the 
significance of the symptoms presented in 
July 1974 (visual changes with daily 
headaches) and July 1977 (lower extremity 
numbness) to her current diagnosis of 
multiple sclerosis.  If the neurologist 
cannot offer an opinion without resorting 
to speculation, he or she must so state, 
and explain why speculation is required to 
reach the opinion offered.

4.  The veteran is hereby notified that it 
is her responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the neurologist's 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for multiple sclerosis.  If the 
benefit is not granted, the veteran and 
her representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

